1
2
3
4
5
6
7                               UNITED STATES DISTRICT COURT
8                             SOUTHERN DISTRICT OF CALIFORNIA
9
10   LONNIE LEE POSLOF, Jr.,                                 Case No.: 3:18-cv-761-MMA-AGS
     CDCR #BE-0659,
11
                                            Plaintiff,       ORDER DENYING PLAINTIFF’S
12                                                           MOTION FOR PARTIAL
     vs.                                                     SUMMARY JUDGMENT WITHOUT
13
     MICHAEL MARTEL, et al.,                                 PREJUDICE;
14
                                        Defendants.          [Doc. No. 64]
15
16                                                           DENYING AS MOOT DEFENDANT
                                                             UMUGBE’S MOTION TO STRIKE
17
18                                                           [Doc. No. 76]
19
20             Plaintiff Lonnie Lee Poslof, Jr., a California prisoner proceeding pro se, brings this
21   action pursuant to 42 U.S.C. § 1983, alleging violations of his Eighth Amendment rights
22   by various medical professionals and correctional officials. See Doc. No. 18. Plaintiff
23   has filed a motion for partial summary judgment as to his Eighth Amendment claims, as
24   well as a supporting declaration. See Doc. No. 64. Defendant Umugbe moves to strike
25   certain paragraphs of Plaintiff’s supporting declaration. See Doc. No. 76. For the
26   reasons set forth below, the Court DENIES Plaintiff’s motion for partial summary
27   judgment without prejudice and DENIES AS MOOT Defendant Umugbe’s motion to
28   strike.
                                                         1
                                                                                  3:18-cv-761-MMA-AGS
1                                            DISCUSSION
2          This action arises out of events occurring as a result of Plaintiff’s fear of being
3    placed on a non-designated yard with General Population (“GP”) inmates and his
4    resulting suicide attempt. Plaintiff’s allegations are recited at length in the Court’s May
5    7, 2019 Order Granting In Part and Denying In Part Defendants’ Motion to Dismiss
6    Plaintiff’s Third Amended Complaint. See Doc. No. 43. Plaintiff has filed a Fourth
7    Amended Complaint alleging various Eighth Amendment claims against Defendants
8    Rastegari, Canedo, Torres, and Umugbe. Plaintiff now moves for partial summary
9    judgment as to his inadequate medical care claims against all defendants See Doc. No.
10   64.
11             “A party may move for summary judgment, identifying each claim or defense – or
12   the part of each claim or defense – on which summary judgment is sought. The court
13   shall grant summary judgment if the movant shows that there is no genuine dispute as to
14   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
15   P. 56(a). The party seeking summary judgment bears the initial burden of establishing
16   the basis of its motion and of identifying the portions of the declarations, pleadings, and
17   discovery that demonstrate absence of a genuine issue of material fact. Celotex Corp. v.
18   Catrett, 477 U.S. 317, 323 (1986). A dispute about a material fact is genuine if there is
19   sufficient evidence for a reasonable jury to return a verdict for the non-moving party. Id.
20   at 248.
21         In applying the standard set forth under Rule 56, district courts must “construe
22   liberally motion papers and pleadings filed by pro se inmates and . . . avoid applying
23   summary judgment rules strictly.” Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir.
24   2010). However, as the moving party, a pro se litigant cannot establish a sufficient basis
25   for summary judgment simply with unsupported assertions in legal memoranda or
26   generalized references to evidence. See S.A. Empresa, Etc. v. Walter Kidde & Co., 690
27   F.2d 1235, 1238 (9th Cir. 1982); Fed. R. Civ. P. 56(c), (e). And although Federal Rule of
28   Civil Procedure 56 allows a motion for summary judgment to be filed “at any time until
                                                   2
                                                                                3:18-cv-761-MMA-AGS
1    30 days after the close of all discovery,” the rule contemplates that the moving party will
2    support his factual allegations with materials obtained through discovery and the
3    opposing party be allowed the opportunity to pursue discovery prior to responding to a
4    motion for summary judgment. See Fed. R. Civ. P. 56(b)-(d).
5              Here, Plaintiff filed his motion for summary judgment without the benefit of any
6    discovery. He fails to support his motion with any competent evidence demonstrating the
7    absence of a genuine issue of material fact as to whether Defendants violated his Eighth
8    Amendment right to adequate medical care. Plaintiff submits only a sworn declaration
9    consisting of immaterial statements and legal conclusions. In sum, Plaintiff’s motion is
10   unsupported by evidence and premature and must be denied on these grounds. See, e.g.,
11   Moore v. Hubbard, No. 06cv2187, 2009 U.S. Dist. LEXIS 20513, 2009 WL 688897, at
12   *1 (E.D. Cal. Mar. 13, 2009) (recommending that pre-discovery motion for summary
13   judgment be denied as premature); see also Burlington N. Santa Fe R.R. Co. v.
14   Assiniboine & Sioux Tribes of Fort Peck Reservation, 323 F.3d 767, 773 (9th Cir. 2003)
15   (stating that when “a summary judgment motion is filed so early in the litigation, before a
16   party has had any realistic opportunity to pursue discovery relating to its theory of the
17   case,” nonmovants should be permitted to take discovery prior to considering motion for
18   summary judgment).
19                                            CONCLUSION
20             Based on the foregoing, the Court DENIES Plaintiff’s motion for partial summary
21   judgment without prejudice and DENIES AS MOOT Defendant Umugbe’s motion to
22   strike.
23             IT IS SO ORDERED.
24   DATE: August 29, 2019                    _______________________________________
                                              HON. MICHAEL M. ANELLO
25
                                              United States District Judge
26
27
28
                                                    3
                                                                                3:18-cv-761-MMA-AGS
